861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio ALMANZA, Plaintiff-Appellant,v.Toni V. BAIR, Regional Administrator;  Fred W. Green, ActingWarden;  W.E. Thorne, Chief of Security;  Louis B. Cei,Central Classification Bd. Manager;  Edward Morris, DeputyDirector;  Dan Larsen, Central Classification Bd. Member;R.A. Lipsner, Central Classification Bd. Member, Defendants-Appellees.
No. 88-7138.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 16, 1988.Decided:  Oct. 14, 1988.

Antonio Almanza, appellant pro se.
Robert Harkness Herring, Jr.  (Office of the Attorney General of Virginia), for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Antonio Almanza appeals from the magistrate's orders granting summary judgment against him in his action pursuant to 42 U.S.C. Sec. 1983 and denying his motion to vacate the judgment under Fed.R.Civ.P. 59(e).  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Almanza v. Bair, CA-87-730-R (E.D.Va. May 19, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.